 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRAVON LEON FREEMAN,                              No. 2:16-CV-0705-MCE-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    E. LYNCH,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are: (1) plaintiff’s “Motion: Discovery Request and

19   Notice” (ECF No. 59).; (2) plaintiff’s motion for mediation and/or a settlement conference (ECF

20   No. 60); (3) plaintiff’s “Motion: Subpoena Order” (ECF No. 62); and (4) plaintiff’s motion for

21   sanctions (ECF No. 65) and opposition thereto (ECF No. 67).

22                  Plaintiff’s “Motion: Discovery Request and Notice” (ECF No. 59) and “Motion:

23   Subpoena Order” (ECF No. 62) are not proper motions seeking relief from the court. These are

24   discovery requests improperly filed with the court and, as such, will be stricken.

25                  Defendant will be directed to file a response to plaintiff’s motion requesting

26   referral of this case to mediation or a settlement conference (ECF No. 60).

27   ///

28   ///
                                                        1
 1                  In his motion for sanctions (ECF No. 65), plaintiff seeks $10,000.00 per day in

 2   sanctions as compensation for alleged discovery abuses. Because plaintiff has not prevailed on

 3   any properly noticed discovery motions, the request for sanctions will be denied.

 4                  Accordingly, IT IS HEREBY ORDERED that:

 5                  1.      Plaintiff’s motions (ECF Nos. 59 and 62) are improperly filed discovery

 6   requests and, as such, are stricken;

 7                  2.      Plaintiff’s motion for sanctions (ECF No. 65) is denied; and

 8                  3.      Defendant shall file a response to plaintiff’s motion for referral of this case

 9   to mediation or a settlement conference (ECF No. 60) within 20 days of the date of this order.

10

11

12   Dated: June 5, 2019
                                                            ____________________________________
13                                                          DENNIS M. COTA
14                                                          UNITED STATES MAGISTRATE JUDGE

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
